RECOMMENDED FOR FULL-TEXT PUBLICATION
                               Pursuant to Sixth Circuit Rule 206
                                        File Name: 12a0347p.06

                 UNITED STATES COURT OF APPEALS
                                    FOR THE SIXTH CIRCUIT
                                      _________________


                                               X
                          Plaintiff-Appellee, -
 UNITED STATES OF AMERICA,
                                                -
                                                -
                                                -
                                                    No. 10-2672
          v.
                                                ,
                                                 >
                                                -
                       Defendant-Appellant. -
 PATRICK WAYNE BRIDGES,
                                               N
                  Appeal from the United States District Court
               for the Western District of Michigan at Marquette.
               No. 2:10-cr-26-1—R. Allan Edgar, District Judge.
                                               Argued:
                              Decided and Filed: April 16, 2012*
               Before: WHITE, STRANCH, and FARRIS, Circuit Judges.**

                                        _________________

                                              COUNSEL
ON BRIEF: Michael J. Manning, MICHAEL J. MANNING, P.C., Escanaba, Michigan,
for Appellant. Maarten Vermaat, UNITED STATES ATTORNEY’S OFFICE,
Marquette, Michigan, for Appellee.
                                        _________________

                                              OPINION
                                        _________________

         PER CURIAM. Patrick Wayne Bridges appeals the district court’s order denying
his motion to dismiss the indictment.




         *
          This decision was originally issued as an “unpublished decision” filed on April 16, 2012. The
court has now designated the opinion as one recommended for full-text publication.
         **
            The Honorable Jerome Farris, Circuit Judge for the United States Court of Appeals for the Ninth
Circuit, sitting by designation.


                                                    1
No. 10-2672         USA v. Bridges                                                     Page 2


        In 2001, Bridges was convicted of misdemeanor domestic violence in a Michigan
court. The trial court did not impose a term of incarceration, but sentenced Bridges to
one year of probation. In 2010, Bridges was indicted for possessing a firearm after being
convicted of a misdemeanor crime of domestic violence, in violation of 18 U.S.C.
§ 922(g)(9). Bridges moved to dismiss the indictment, arguing that despite his domestic
violence conviction, he was not prohibited from possessing a firearm because he
qualified for one of the exceptions to the firearm restriction listed in 18 U.S.C.
§ 921(a)(33)(B)(ii). The district court denied the motion, concluding that Bridges did
not qualify for the exception. Bridges pleaded guilty to the firearm charge, reserving his
right to appeal the district court’s denial of his motion to dismiss the indictment. The
district court sentenced Bridges to 21 months in prison.

        On appeal, Bridges argues that the district court erred by denying his motion to
dismiss the indictment. We review de novo matters requiring statutory interpretation.
Roberts v. Hamer, 655 F.3d 578, 582 (6th Cir. 2011). Section 922(g)(9) prohibits an
individual who has been convicted of a misdemeanor crime of domestic violence from
possessing a firearm. Section 921(a)(33)(B)(ii) provides, as relevant here, that “[a]
person shall not be considered to have been convicted of such an offense . . . if the
conviction . . . is an offense for which the person . . . has had civil rights restored (if the
law of the applicable jurisdiction provides for the loss of civil rights under such an
offense).” Under Michigan law, misdemeanants lose their civil rights only while
confined in a correctional facility. See Mich. Comp. Laws § 168.758b.

        Bridges argues that, under § 921(a)(33)(B)(ii), individuals in his position, who
are not subjected to a loss of their civil rights as a result of their conviction, should be
treated equivalently to individuals who lose their civil rights and subsequently have
those rights restored. This court reached such a conclusion in United States v. Wegrzyn,
305 F.3d 593 (6th Cir. 2002). In 2007, however, the Supreme Court held that the “civil
rights restored” clause in the analogous provision of § 921(a)(20) does not apply to an
offender such as Bridges who lost no civil rights. See Logan v. United States, 552 U.S.
23, 37 (2007). Further, the Court noted that the words “civil rights restored” in
No. 10-2672         USA v. Bridges                                                   Page 3


§ 921(a)(33)(B)(ii) do not cover a person whose civil rights were never taken away. Id.
at 36-37. Under the reasoning of Logan, which we are bound to follow, see Smith v.
Cupp, 430 F.3d 766, 773 n.3 (6th Cir. 2005), Bridges does not qualify for an exception
to the firearm restriction in § 922(g)(9), and the district court properly denied his motion
to dismiss the indictment.

        Accordingly, we affirm the district court’s order.